Title: From Thomas Jefferson to James Brown, 27 March 1796
From: Jefferson, Thomas
To: Brown, James


                    
                        Dear Sir
                        Monticello Mar. 27. 1796.
                    
                    I have a workman of the name of David Watson, who has lived with me some time, and whose wife, Margaret Watson, is remaining in Scotland. He is extremely anxious to get her over as she is to come, and I am to indulge both. But I have no correspondent in that country, and on advising with Mr. Reeves, he encourages me to do, what I was before strongly disposed to, to ask your aid in bringing her over. She will require 5. guineas to be advanced to her there, and somebody to be responsible for the paiment of her passage at the port of delivery, which should be Richmond. The latter shall give no inconvenience, for I will lodge the money in Richmond in time to answer the call, and without fail, and will repay the former sum the moment it is known she [is fo]und and accepts the invitation to come. Will you then, Sir, be so [good as?] to undertake to help us in this business? That is to say, [deliver?]  the inclosed letter to Mr. Rumley for Margaret Watson [have 5. gui]neas advanced to her there, if she agrees to come, and only say that you will pay her passage on her arrival in Richmond, which I will take care to keep off your hands. Presuming on your assistance in this, I inclose you the letter, desiring the Christian name to be attended to and not confounded with another of the same surname. Your favor herein will much oblige Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                